Howell, J.,
concurring. Counsel for plaintiff admit that this suit is not brought under any act of the Legislature relative to elections; but is based solely on the tenth article of the constitution, which is in these words: “All courts shall be open, and every person, for injury done him in his lands, goods, person, or reputation, shall have adequate remedy by due process of law, and justice administered without denial or unreasonable delay.”
And it is contended that this brings the subject of elections within the *705judicial department, and authorizes every candidate for office to bring suit against his opponent, to have the regularity and legality of the election tested in the courts under the rules of practice common to all litigants. If this were so, it was useless to prescribe any rules in regard to contesting elections or getting possession of offices. But article ten does not establish any new rule of right in this State. It merely affirms a right which has always been recognized.
Admit, however, that it does bring the contest for office within the domain of the judiciary, it does not take from the Legislature the legislative prerogative of prescribing rules of procedure; but it implies that the Legislature shall do so, for the article declares that the person injured shall have adequate remedy by due process of law. The Legislature has acted on the subject since the adoption of said article, and has not provided the remedy as to the office claimed by relator. We can not supply the omission. The doctrine urged on behalf of relator would, in my opinion, enable the judiciary to control and absorb the other departments and become the government of the State. But I do not think this article refers to claims to hold office, which in our form of government is not a vested right. Ours is essentially a government of laws, and offices are created not for the office-holder, but for the benefit of the people, whose agents the officers are, and any injury that may arise is not strictly personal to the candidate, -but to the electors. The selection of such agents or officers is a purely political function, to be exercised and carried out under the rules fixed by the legislative department and the special provisions of the constitution, and is not subject to judicial action, except where expressly made so by legislation. 13 An. 90; 25 An. 264, 267. The clause of the election law making the “ returns ” prima fade evidence, refers necessarily to the actions provided by law, and can be set aside only in the manner prescribed.
In any view of the case, I can not see that the plaintiff has shown any cause of action under existing laws, and for the foregoing reasons I concur.